Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 2, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  156604                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re B. HADD, Minor.                                            SC: 156604                         Elizabeth T. Clement
                                                                   COA: 337097                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Bay CC Family Division:
                                                                   14-011751-NA
  _______________________________________/

         By order of July 5, 2018, the application for leave to appeal the September 12,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Ferranti, Minor (Docket Nos. 157907-8). On order of the Court, the case having been
  decided on June 12, 2019, 504 Mich ___ (2019), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals
  for reconsideration in light of Ferranti.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 2, 2019
           p0730
                                                                              Clerk